Citation Nr: 1139640	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

Entitlement to a compensable rating for a bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active military service from September 1967 to September 1971. 

This appeal arises to the Board of Veterans' Appeals (Board) from an April 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied a compensable rating for a bilateral hearing loss disability.   


FINDINGS OF FACT

1.  During the entire appeal period, right ear hearing level has not been worse than Level IX and left ear hearing level has not been worse than Level III.  

2.  No medical professional has opined that the bilateral hearing loss disability worsened at any specific time during the appeal period, nor does the evidence contain a factual finding that demonstrates a distinct time period of worsening of the bilateral hearing loss disability during the appeal period.


CONCLUSION OF LAW

The criteria for a compensable schedular rating for a bilateral hearing loss disability are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); §§ 1160, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was sent in a March 2007-issued letter to the Veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided does address the rating criteria and effective date provisions pertinent to the claim.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA clinical records.  The claimant was offered a hearing and was afforded a VA audiometry evaluation in April 2009.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

If a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The Veteran's bilateral hearing loss disability has been rated noncompensable under Diagnostic Code 6100.  Under Diagnostic Code 6100, evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure-tone audiometric tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (hereinafter: Hertz).  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes 11 auditory acuity levels from Level I, for essential normal acuity, through Level XI, for profound deafness.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, et seq., and Part 4, Code 6100-6101 (hereinafter, these auditory acuity levels are referred as the Level or Levels).

Under 38 C.F.R. § 4.86, when the pure-tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Also, when the pure-tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate the numeral to the next higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86 (2010).  At no time during the appeal period has audiometry demonstrated a pure-tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or pure-tone thresholds of 55 decibels or more at each of the four specified frequencies. 

Review of the pertinent medical history reflects that in January 2007, the Veteran requested a higher rating.  He reported that he was having difficulty at work in understanding instructions.  The Board infers from this statement that the Veteran had difficulty hearing his work instructions.  

In August 2008, lay witnesses report that the Veteran had difficulty hearing other people. 

An April 2009 VA audiometry evaluation reflects that average pure-tone thresholds were 53, right ear, and 56, left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear.  According to the table, the right ear is at Level II and the left ear is at Level II.  Applying such findings to Table VII results in the assignment of a noncompensable rating.  No medical professional has opined that the bilateral hearing loss disability worsened at a specific time.  Nor does the evidence contain a factual finding that demonstrates a distinct time period of worsening hearing loss disability.  As noted by the Court, a staged rating is appropriate only where the evidence contains a factual finding that demonstrates distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Hart, supra.  This prerequisite is unmet.  

Because the April 2009 hearing Levels meet the criteria for a noncompensable rating, and no higher, for bilateral hearing loss disability, after considering all the evidence of record, the Board must deny an increased schedular rating for the entire appeal period.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court added a three-part test for triggering extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  Rather, he has complained that he has difficulty hearing others at his job.  

In this case, the disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 








ORDER

A compensable schedular rating for a bilateral hearing loss disability is denied.  



______________________________________________
M. W. GREENSTREET
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


